

Clarivate Formerly the IP & Science
Analytics business of Thomson Reuters


Clarivate Analytics


1500 Spring Garden Street
Philadelphia, PA 19130




February 13, 2017




Richard Hanks
[phone number redacted]
[personal email redacted]




Dear Richard:


On behalf of Clarivate Analytics, formerly the IP & Science business of Thomson
Reuters ("The Company"), I am very pleased to offer you the position of Chief
Financial Officer. This position will report to Jay Nadler, CEO, and will be
based in Philadelphia, PA. We are very excited to have you join the organization
and look forward to your acceptance.


On October 3, 2016, Thomson Reuters sold the IP & Science business (now known as
Clarivate Analytics) to Onex and Baring Asia. As a result of this sale, there
will be a transition period during which employees in the U.S. will continue to
be employed by Thomson Reuters while the necessary operations are established.
The length of the transition period is not yet determined, but it is expected
that we will have the necessary operations implemented during 2017, after which,
you and other U.S. employees aligned to Clarivate will transfer over to the
separated business. During the transition period, your legal employer will be
Thomson Reuters but you and other Clarivate U.S. employees will support the
Clarivate business during the transition and you will be treated, for economic
purposes, as if you are employed by Clarivate. As soon as the transfer date is
known, U.S. employees will receive detailed information to prepare for the
transfer, which may include an updated employment letter. Following are the
terms of the offer:




Employment Date: No later than March 1, 2017.




Compensation:   In this exempt role, you will be compensated at a rate of
$400,000 per year, less applicable deductions, payable in accordance with The
Company's normal payroll practice. Salary reviews are given on an annual basis
based on performance and are generally done in April of each year.


Signing Bonus:  If you commence employment by March 1, 2017, you will be
eligible for a one-time sign-on bonus of $150,000, less applicable deductions,
to be paid to you by the Company within 20 days after your start date, and in
accordance with The Company's normal payroll practice. It is understood and
agreed that if you voluntarily leave the Company or are terminated for Cause
before January 1, 2018, you will repay the full amount to the Company within 30
days of separation, subject to applicable state law.


Annual Incentive Plan: You will be eligible to participate in the Annual
Incentive Plan (AIP), subject to the plan terms and conditions. Your target
award will be 62.5% of your earned base salary. Your incentive opportunity will
not be pro-rated for the year in which you commence employment with the Company
and any actual award may be modified by the relevant business and individual
performance.


Management Equity Plan:  You will be a participant in the Management Equity
Plan; the details of the plan will be provided in Q1 2017 and will include
non-compete and non-solicitation language.




1

--------------------------------------------------------------------------------



Benefits:   You will be eligible for participation in The Company's various
benefit programs including Medical, Dental, Vision, Life Insurance, Short- and
Long-term Disability in accordance with the terms and conditions of those plans.
A comprehensive description of these benefits will be provided to you when your
employment commences.


Retirement Benefits:  You will be eligible for participation in The Company's
401(k) Savings Plan in accordance with the terms and conditions of those plans.
A comprehensive description of these benefits will be provided to you when your
employment commences.


Severance:  In the event that your employment is involuntarily terminated by the
Company for any reason other than cause, you will be entitled to 18 months of
severance in the form of salary continuation comprising of annual salary and
bonus at target as well as continued medical, dental and vision coverage (as
applicable). Payment of severance is contingent upon entering into a separation
agreement with the Company and shall include a general release of all claims in
favor of the Company and provisions that extend for the duration of the
severance period to include, among others, non­ competition, non-solicitation,
confidentiality, and non-disparagement clauses and the return of Company
property. If you voluntarily resign or the Company terminates your employment
for cause, you will not be eligible for severance payments and separation
benefits.


Other Benefits:   You will be eligible to receive paid time off, pro-rated based
upon the date you begin employment. In addition, you will be eligible for all
Company designated holidays.




IMPORTANT:   You represent and warrant that in your acceptance of and
performance in this position you will not violate the term of any agreement
applicable to you, and that you will not utilize or make available to us any
confidential or proprietary information of any third party or violate any
obligation with respect to such information.


Please understand your offer of employment is contingent upon each of the
following:


Clarivate Analytics formerly the IP & Science business of Thomson Reuters Code
of Business Conduct and Ethics ("Code")
Please visit our company website to view the Code of Business Conduct and Ethics
(thomsonreuters.com □ Investor Relations □ Corporate Governance). You
acknowledge that you have read the Thomson Reuters Code of Business Conduct and
Ethics and understand your obligations to comply with the policies, principles
and values outlined in this Code. Upon your hire, and from time to time during
the course your employment, you will be required to reaffirm your
acknowledgement of the Thomson Reuters Code of Business Conduct and Ethics.




Non-Compete and Non-Solicitation Agreement
As a condition of employment with The Company, you are required to enter into a
Non-Compete and Non-Solicitation Agreement during 01 2017. The Agreement will be
similar to the attached copy. Please review this document carefully prior to
giving notice of your departure to your current employer.


Background Check
This offer is contingent upon a successful background check. Thomson Reuters has
partnered with a 3rd party vendor to conduct its background check process. To
assist in completing this important process, you are required to complete and
submit an online initiation form. This form will be sent to your personal email
address after we have received your acceptance to this offer.Please follow the
instructions found on the email to complete this process.


Company Policies
Your employment is subject to all the terms and conditions of the Company's
policies which are located on our internal employee website ("thePoint").








2

--------------------------------------------------------------------------------



Proof of Identity and Employment Eligibility
Government regulations require us to make all offers of employment contingent
upon your ability to provide proof of your identity and eligibility for
employment in the United States. You must present original documentation upon
hire in order to complete the federal 19 form. If you do not present this
information, then the Company may not employ you and you will be terminated, as
required by law. Please refer to the enclosed pre-approved document list and
bring the appropriate documents with you on your first day of work. Additional
instructions are also attached for your review.


While I have every expectation that you will have a successful career with us, I
must remind you that your employment with The Company is on an "at will" basis,
which means that either of us may choose to terminate your employment at any
time, with or without cause, and with or without notice. Accordingly, nothing in
this offer letter should be construed as creating a contract of employment, or
employment for a specified term. Please note that participation in the Annual
Incentive Plan does not guarantee any future participation, which is at The
Company's discretion. Also, of course, all compensation, benefits and other
terms of employment are subject to change from time to time, as The Company
determines.


If you find this offer to be acceptable, then please sign this letter below and
return it and all other enclosed documents to me at 22 Thomson Place, Boston MA
0221O by February 15, 2017.


I believe that you can make significant contributions to The Company and look
forward to working with you as we continue to build this very exciting business.


Sincerely


/s/ Meredith Crouse


Meredith Crouse
Global Head of Human Resources


The undersigned accepts the above employment offer and agrees that it contains
the terms of employment with The Company, that the employment offered is "at
will" as described above, that this offer
supersedes any and all prior understandings, offers or agreements, whether oral
or written, and that there are no other terms expressed, or implied. The
undersigned also understands that no representation, whether oral or written, by
any manager, supervisor, or representative of The Company, at anytime, can
constitute a contract of employment or employment for any specific duration,
other than a document signed by the Human Resources Director.




Accepted: /s/ Richard Hanks


Richard Hanks


Date: February 14, 2017
3